Citation Nr: 1132698	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  10-39 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for chronic bronchitis.

4.  Entitlement to service connection for a right leg ankle disability.

5.  Entitlement to service connection for calluses of the bilateral feet, claimed as plantar warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that after the Statement of the Case was issued in August 2010, copies of private and VA medical records were associated with the claims file in April 2011.  The Veteran has signed a written waiver of initial RO consideration of this additional evidence.  The Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2010). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Board notes that the Veteran submitted one VA Form 9, Substantive Appeal, that was received in September 2010 and another that was received in October 2010.  On both forms the Veteran requested a Board hearing to be held at the RO, but on an attachment to one of these forms she marked the line indicating that she wanted a video conference Board hearing.  Subsequently, in May 2011 the Veteran was notified that her video conference Board hearing was scheduled for July 2011.  In July 2011, the Veteran contacted the Board and expressed her desire for a Travel Board hearing rather than a video conference Board hearing.  According to the written Report of Contact associated with the claims file, the Veteran claimed that she had contacted her service representative about her preference and that she did not want to cancel her Board hearing.  

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  Therefore, additional action is required in this case because the Veteran maintains a desire to attend a Board hearing at the RO.  As the Regional Office schedules Travel Board hearings, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall schedule the Veteran for a Travel Board hearing regarding this matter at the earliest available opportunity.  Notification of the date and time of the hearing shall be sent to the Veteran at her latest address of record as well as to her representative.  After the hearing, or after the Veteran's failure to appear for the hearing, the claims file should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


